Citation Nr: 0709082	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  06-17 463	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right hip.

2.  Entitlement to service connection for arthritis of the 
left hip.

3.  Entitlement to service connection for arthritis of the 
right knee.

4.  Entitlement to service connection for arthritis of the 
left knee.

5.  Entitlement to service connection for arthritis of the 
right ankle.

6.  Entitlement to service connection for arthritis of the 
left ankle.

7.  Entitlement to service connection for arthritis of the 
right foot.

8.  Entitlement to service connection for arthritis of the 
left foot.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from May 1971 to May 
1974.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a July 2004 rating decision 
issued by the VA Regional Office (RO) in Montgomery, Alabama 
that denied the appellant's eight claims for service 
connection.

In February 2007, the appellant's case was advanced on the 
docket based on a finding of good cause, namely serious 
illness.  See 38 C.F.R. § 20.900(c).

The issues of entitlement to service connection for arthritis 
of the right knee, left knee, left ankle and left foot are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  No arthritis of the right hip, or the left hip, or the 
right ankle or the right foot was clinically noted in service 
or on the appellant's April 1974 service separation 
examination or within one year of service separation.

2.  There is no clinical evidence of record documenting the 
claimed arthritis of the right hip, the left hip, the right 
ankle or the right foot.



CONCLUSION OF LAW

The criteria for the establishment of service connection for 
arthritis of the right hip, left hip, right ankle and right 
foot have not been met.  38 U.S.C.A. §§ 105, 1101, 1110, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claims and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
service connection claims by correspondence dated in January 
2004.  This document informed the appellant of VA's duty to 
assist and what kinds of evidence the RO would help obtain.  
In those letters, the RO informed the appellant about what 
was needed to establish entitlement to service connection.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the pertinent law requires remand to the RO.  Nothing 
about the evidence or any response to any notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2005) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA obtained the appellant's service medical 
records.  Private medical records are included in the claims 
file.  The appellant was afforded a VA medical examination.  
The appellant was informed about the kind of evidence that 
was required and the kinds of assistance that VA would 
provide and he was supplied with the text of 38 C.F.R. 
§ 3.159.  The appellant did not provide any information to VA 
concerning available treatment records that he wanted the RO 
to obtain for him that were not obtained.  The appellant was 
given more than one year in which to submit evidence after 
the RO gave him notification of his rights under the 
pertinent statute and regulations.  Therefore, there is no 
duty to assist or notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The RO did advise the 
appellant of such information relating to effective dates and 
disability ratings in correspondence dated in March 2006.  In 
addition, because the Board has denied the appellant's claims 
for an increased rating and for service connection, such 
information is not applicable to this case.  

The appellant was also provided with notice as to the 
clinical evidence necessary to establish service connection, 
as well as the assistance VA would provide.  Proceeding with 
this case in its current procedural posture would not 
therefore inure to the appellant's prejudice.  Therefore, 
there is no duty to assist that was unmet and the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  Certain chronic disabilities, including 
arthritis, may be presumed to have been incurred in service 
if they become manifest to a degree of 10 percent or more 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Review of the appellant's service medical records reveals 
that the appellant was not treated for any complaints 
relating to the right hip, the left hip, the right ankle or 
the right foot.  The report from the April 1974 service 
separation examination makes no mention of any conditions 
involving either hip or the right ankle or foot.

Review of the appellant's post-service medical records 
reveals no clinical evidence of any diagnosis of arthritis in 
the right hip, the left hip, the right ankle or the right 
foot.  There is no radiographic evidence of record to 
demonstrate that the appellant currently has any arthritis of 
either hip or of his right ankle or foot.  

Service connection suggests many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in or aggravated by service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  There must be medical evidence of 
a nexus relating an in-service event, disease, or injury and 
any current disability.  See Caluza v. Brown, 7 Vet. App. 498 
(1995), Grottveit v. Brown, 5 Vet. App. 91 (1993).

In the absence of proof of a current disease or injury, there 
can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  In this case, there is no competent 
clinical evidence of record of any current diagnosis of any 
arthritis of the right hip or the left hip.  Likewise, there 
is no competent medical evidence of record of any current 
diagnosis of arthritis of the right ankle or the right foot.  
By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).  The Board 
concludes that the appellant's claim for service connection 
for such is denied.

After consideration of the entire record and the relevant 
law, the Board finds that the preponderance of the evidence 
is against the appellant's claims of service connection for 
arthritis of the right and left hips, as well as for 
arthritis of the right ankle and foot.  Because the existence 
of any right or left hip or ankle or foot pathology has not 
been clinically verified, there is no medical evidence which 
indicates that the appellant currently has such arthritis or 
that there is a service relationship.  Grottveit v. Brown, 5 
Vet. App. 91 (1993).  Even assuming, arguendo, that the 
appellant does currently suffer from some bilateral hip or 
right ankle/foot pathology, he has not presented any 
competent medical evidence of a nexus between service and any 
hip or right ankle/foot condition.  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  
For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against each one of the 
appellant's four service connection claims.  Because the 
preponderance of the evidence is against these service 
connection claims, the benefit-of-the-doubt doctrine does not 
apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir.).


ORDER

Service connection for arthritis of the right hip, the left 
hip, the right ankle and the right foot is denied.


REMAND

A determination has been made that additional development is 
necessary with respect to the remaining issues on appeal.  
Accordingly, further appellate consideration will be deferred 
and this case remanded to the RO for action as described 
below.

Review of the appellant's service medical records reveals 
physician notations of "mild chondromalacia patella" and 
"history of chondromalacia, bilateral" in treatment notes 
dated in June 1971, and March 1974.  In addition, the 
appellant was diagnosed with a left ankle sprain in February 
1973.  In February 1974, the appellant sought treatment for 
complaints of pain in his left foot.  The post-service 
medical evidence of record indicates that the appellant has 
received treatment for each knee.

While the appellant was afforded a VA medical examination, 
the physician who conducted the VA examination in May 2004 
did not determine whether or not the appellant currently has 
any left ankle or foot disorder.  Nor was any medical opinion 
solicited on the question of whether the current right and 
left knee pathology was related to any signs or symptoms the 
appellant had during service.  See Charles v. Principi, 16 
Vet. App. 370 (2002) (Observing that under 38 U.S.C.A. § 
5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant]; 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim."

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005) are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2006).  In particular, 
the AMC/RO should notify the appellant of 
the information and evidence yet needed 
to substantiate his remaining claims and 
of what part of such evidence he should 
obtain and what part the AMC/RO will yet 
attempt to obtain on his behalf.  The 
veteran should also be told to submit any 
pertinent evidence in his possession that 
has not been previously submitted.

2.  All VA inpatient records and all VA 
outpatient records relating to treatment 
of the appellant's claimed conditions not 
already of record should be identified 
and obtained.  These records should be 
associated with the claims file.  If 
there are no records, documentation used 
in making that determination should be 
included in the claims file.

3.  The AMC/RO should contact the veteran 
to obtain the names and addresses of all 
medical care providers who have treated 
him for any claimed arthritis of the 
knees, left ankle and left foot since 
service.  After securing the necessary 
release(s), the AMC/RO should obtain 
those records that have not been 
previously secured.  To the extent there 
is an attempt to obtain records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and his attorney 
should also be informed of the negative 
results, and should be given opportunity 
to submit the sought-after records.

4.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should schedule the veteran for 
orthopedic evaluation to determine the 
nature, onset date and etiology of any 
knee or left ankle/foot pathology.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination.  An opinion in response 
to the questions below should be obtained 
even if the appellant does not report for 
the examination(s).

The examiner should consider the 
information in the claims file and the 
data obtained from the examination (or 
claims file review alone if the 
examination is not accomplished) to 
provide an opinion as to the diagnosis 
and etiology of any right or left knee 
disorder and any left ankle/foot disorder 
found.  All necessary tests and studies 
should be conducted.  The examiner should 
offer an opinion as to whether the onset 
of any current disorder is attributable 
to the veteran's military service.



Specifically, the examiner must address 
the questions of:

a.  Whether the appellant has any 
arthritis or other pathology in 
either knee, his left ankle or his 
left foot?

b.  Whether the appellant's current 
right knee/left knee/left ankle/left 
foot pathology is causally or 
etiologically related to his period 
of military service or to some other 
cause or causes, such as eight years 
of playing football prior to 
service?  (It is not necessary that 
the exact causes--other than 
apparent relationship to some 
incident of service be delineated.)

c.  Whether the veteran's current 
right knee/left knee/left ankle/left 
foot pathology is related to 
symptoms or signs he may have had in 
service beginning in 1971 when he 
was first treated for knee pain 
(particularly those signs and 
symptoms documented in the service 
medical records)? and

d.  Whether the veteran's current 
right knee/left knee/left ankle/left 
foot pathology is related to 
symptoms and signs that may have 
occurred within one year of service 
separation?

5.  Upon receipt of the VA orthopedic 
examination report, the AMC/RO should 
conduct a review to verify that all 
requested opinions have been offered.  If 
information is deemed lacking, the AMC/RO 
should refer the report to the VA 
examiner(s) for corrections or additions.  
See 38 C.F.R. § 4.2 (If the findings on 
an examination report do not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.).  

6.  After all appropriate development has 
been accomplished, the AMC/RO should 
again review the record, including any 
newly acquired evidence, and re-
adjudicate the right knee/left knee/left 
ankle/left foot issues on appeal.  The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories.

7.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
statutes and regulations considered 
pertinent to the issue on appeal.  The 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for scheduled examinations, if any, 
and to cooperate in the development of the case, and that the 
consequences of failure to report for a scheduled VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


